— Order unanimously reversed, without costs, and verdict reinstated. Memorandum: In this automobile negligence action, the defendant appeals from an order of the trial court setting aside a jury verdict of no cause for action. At the trial, plaintiff proved that defendant’s automobile crossed over the center of the road and struck the plaintiff’s automobile head on. Defendant explained that the roadway was lightly covered with snow and as he was approaching a curve at approximately 35 miles per hour, he applied his brakes and skidded into plaintiff’s lane. Based on this evidence, the question of defendant’s negligence was within the province of the jury. Evidence of skidding out of control is only prima facie evidence of negligence on the part of the driver; it does not mandate a finding of negligence. Such evidence together with the explanation given by the driver, presents factual questions for determination by the jury (Pfaffenbach v White Plains Express Corp., 17 NY2d 132,135; Noia v De Rosa, 78 AD2d 789, 790, affd 54 NY2d 631; Fagle v Bell, 65 AD2d 887, 888; Knise v Shearer, 30 AD2d 741, 742). (Appeal from order of Supreme Court, Onondaga County, Murphy, J. — negligence — new trial.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.